Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mecca Tauriee Evans appeals the district court’s order denying Evans’ 18 U.S.C. § 3582(c)(2) (2012) motion for sentence reduction based on Amendment 782 to the U.S. Sentencing Guidelines Manual (2014). Based on our review of the record, we conclude that the district court did not abuse its discretion in denying the motion based on the severity and scope of the underlying offense conduct. See United States v. Smalls, 720 F.3d 193, 195 (4th Cir. 2013) (‘Whether to reduce a sentence and to what extent is a matter within the court’s discretion.”). Accordingly, we affirm for the reasons stated by the district court. See United States v. Evans, 4:05-cr-01129-TLW-1 (D.S.C. Feb. 9, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED